Spring, J.:
The plaintiff was an inmate of the county house of Onondaga county. The defendants were engineers regularly employed therein. The plaintiff, according to the testimony on behalf of the defendants, was using profane and obscene language in the engine room on the premises, and threatened to run a knife into the defendant Shea. The defendants thereupon placed the plaintiff in a room designed for the confinement of refractory inmates, where he was • detained during the day.
The action is for false imprisonment and the defendants justified their apprehension of the plaintiff by alleging that at the time they confined him he was violating the rules and regulations of the institution designed for the government of the inmates and was causing a disturbance.
Upon- the trial the court several times stated and charged the jury that' the transaction was merely a personal altercation between the defendants and the plaintiff, and the facts that he was an occupant of the county house and that the defendants while employed therein confined him for a violation of the rules mentioned and for improper conduct, were not to be considered by the jury. The rules referred to were offered in evidence. It was conceded that they had been properly published and proven, but they were excluded on the ground that they afforded no justification for the confinement of the plaintiff in this room.
We think the exclusion of this evidence was reversible error. Section 10 of the rules, which are contained in the case, provides: “ Punishment will be inflicted on all those who are guilty of drunkenness, disorderly conduct, profane or obscene language, theft, waste of food, or any other waste whatever.” In the succeeding section the keeper is ■ directed to “ promptly inflict the most exemplary punishment ” for a “ wilful violation ” of the rules.
The imposition of severe punishment is intrusted to the keeper. We apprehend, however, that if one of the inmates is swearing boisterously, or attempting to jab one of the other lodgers with a *626knife, an employee may take him into custody and place him in the room intended for unruly inmates and report the occurrence to the keeper, who then assumes responsibility and determines what shall be done. ' ,
This confinement is not an imprisonment. The inmate all the time is in the custody of those in charge of’ the county house, amenable to its rules and regulations, and the temporary deprivation of his liberty in the manner stated may be essential to. the preservation of order and to the maintenance of discipline;
This confinement of the plaintiff does not involve any question of the delegation or transmission of authority from the superintendent or keeper to the defendants. They took the plaintiff into Custody for the purpose of preventing him from doing bodily harm and to check him in the open, flagrant violation of the rules of the institution and from committing violence, and their intervention at the time of the transgression was followed by a prompt report of the transaction to the keeper who had seen them taking him to the cell or room for confinements
The defendants endeavored to show what they™ reported to the keeper and that the keeper then directed them to keep the plaintiff in the cell. This evidence was also excluded arid its exclusion was material error. Thé keeper upon being informed of the confinement of the plaintiff in the cell assumed to decide as to his continued • custody. ■ That official was in authority and responsible for the retention of the plaintiff, not the defendants. If they had desired to release him they could not have done so in the face of the explicit instruction by the keeper that he should be left in confinement.. The keeper knew where he was confined^ the reason for it and approved of it by' ordering that it be continued.
The damages were not limited to the act Of placing and leaving the plaintiff in the cell, but extended to the deprivation of his freedom for the entire day, although the keeper and not the defendants was responsible for this continued incarceration.
Again, the court erred in refusing tó permit the defendants' to •shovr the instructions which had been given to them by the keeper relative to- the 'care of inmates and' the. enforcement of the rules pertaining to their conduct. If this evidence had been received, we assume it would have established-that the defendants were *627keeping within the exact scope of their directions in their treatment of the plaintiff. The evidence would further have tended to show that while these defendants were employed as engineer’s they were also charged with the duty of lodking after the inmates and confining them in the cell if engaged in violating the rules or any improper conduct, and would have exonerated them from the charge of interfering without any authority.
The counsel for the plaintiff in order to prevent -the reception of these instructions withdrew any claim of actual malice or for punitive damages. The competency of the,proof was not limited to that subject. It was proper to explain the reason for the intervention of the defendants. The disclaimer of actual malice exculpated the defendants from any accusation of confining the plaintiff because of personal pique or ill-feeling, and to a large degree eliminated the question of an altercation between the individuals, and which in the charge was made .the gravamen of the action.
If the rule adopted in this case is to prevail there will be no safety in any person connected with a charitable institution, except the keeper or superintendent, attempting to. interfere with an unruly-inmate. If both of these functionaries happen to be absent from the premises a riot might occur, and the assistants could not put any of the participants in a room in order to qiiell the disturbance without, undergoing the risk of an action for damages and with meagre opportunity to justify their interference. In every instance it would be termed a personal altercation between the rioting inmate and the attendant. If the latter is making an arrest within the ordinary signification.of that term, he must take the offender before a magistrate or deliver him to a peace officer without unnecessary delay. "(Code Crim. Proc. § 185; Tobin v. Bell, 73 App. Div. 41.)
We ought not to dignify this confinement of the plaintiff by calling it an arrest within the meaning of the section of the Criminal Code mentioned. Such a construction is unreasonable and would be subversive to the discipline and order necessary to the successful management of the institution. . '
The plaintiff directed his obscene and profane language to the' defendants. It is urged that for this reason the affair was with the defendants personally and involved no interference with the order or discipline of the institution. The indecent conduct was com*628mitted on, the premises. To justify his ■ apprehension it was not necessary that all the inmates be collected to listen to the unseemly language of the plaintiff. He cannot be relieved from the effect of his misconduct on that pretext. Had the keeper confined the plaintiff for the precise violation for which the, defendants placed him in. the cell no one would claim the keeper would be liable to the plaintiff in damages.,
• Authorities are cited in the dissenting opinion holding that where a body is vested with the authority to perform certain acts involving judgment and discretion, there can be no delegation of the power. For instance, a board- of excise charged with such duties, may not delegate their performance. (Board of Excise v. Sackrider, 35 N. Y. 154.) So-a common council may not commit to another a public duty intrusted to it. (Birdsall v. Clark, 73 N. Y. 73.) And where a board of assessors were required by the city charter to act jointly, they may not confer the duty upon one member of the board. (Providence Retreat v. City of Buffalo, 29 App. Div. 160.)
These authorities have no application to the case we are considering.. The maintenance of discipline is essential to the successful management of the institution. A room is provided for the temporary lodgment of intractable inmates. Certain of tire employees or attendants are directed to confine in this room any inmate openly engaged in disturbing the peace or " guilty of misbehavior, and promptly to report to the keeper or official in charge. This rule or mode of operating the institution is no infraction of the principle upon which the authorities cited rest, The character of the institution and the necessity for the preservation of order require that others aside from the keeper, who may not always be present; be given authority to act in the limited way in which these defendants did in this case. . ^
The judgment and order should be reversed and a new trial granted, with, costs to .the appellants to abide the event.
All concurred, except McLennan, P. L, who dissented, in an opinion. ,